Citation Nr: 0609031	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.






INTRODUCTION

The appellant claims to have recognized active military 
service with the United States (U.S.) Armed Forces.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDING OF FACT

The service department certified that the appellant had no 
service as a member of 
the Philippine Commonwealth Army (USAFFE), including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized service.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision September 
2002.  In February and November 2003, the appellant was 
informed that the eligibility for VA benefits was based upon 
valid service, and the types of service were identified.  In 
addition, the SOC issued in February 2004 informed the 
appellant of the evidence needed to establish eligibility and 
provided him with the applicable regulations, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letters, the SOC, and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the findings of the National Personnel 
Records Center.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  


Analysis

The appellant maintains that he had had qualifying military 
service for purposes of establishing eligibility for VA 
benefits.  In August 2002, the appellant filed a VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
which he reported that he had served on active duty from May 
to November 1945.

In August 2002, the appellant provided various documents for 
the record including a copy of an October 2001 certification 
from the General Headquarters, Armed Forces of the 
Philippines, Office of Adjutant General and a copy of an 
Affidavit for Philippine Army Personnel dated in February 
1974.  These documents indicate that the appellant served as 
a private in the Philippine Guerrillas with the HQ HQ Sv Co 
66th Inf from May 1945 to November 1945.  Such evidence 
establishes recognition of the deceased spouse's service by 
the Philippine Government, but is insufficient to establish 
eligibility for VA benefits.  There is no documentation 
indicating service in the US Armed Forces.

Rather, independent verification of the appellant's alleged 
service from his service department is needed.  In January 
and March 2003, the RO sought such verification from the 
National Personnel Records Center (NPRC).  However, the NPRC 
certified that the appellant did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  

The Board has carefully reviewed the entire record in this 
case.  However, as noted, this evidence is insufficient to 
establish eligibility.  This is a case in which the law is 
dispositive; basic eligibility for VA benefits is precluded 
inasmuch as the appellant had no qualifying service.  
Therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Basic eligibility for Department of Veteran's Affairs 
benefits is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


